Citation Nr: 0303628	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-16 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the right knee, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to August 
1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1998 by the 
Montgomery, AL, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In February 2002, the Board further developed the veteran's 
claim in order to request VA treatment records, identify 
treatment providers, and obtain a VA examination to access 
the severity of the right knee disability.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of her claim 
have been addressed.  

2.  Residuals of chondromalacia of the right knee are 
manifested by chronic right knee pain and fatigability, 
without instability or limitation of motion.


CONCLUSION OF LAW

The schedular criteria for an increased rating for residuals 
of chondromalacia of the right knee are not met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5299-5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  Increased Evaluation for Right Knee Chondromalacia

In April 1988, the veteran was assigned service connection 
for chondromalacia of the right knee with a 10 percent rating 
under Diagnostic Codes 5299-5257, effective from August 1987.  
In October 1998, the RO increased the veteran's evaluation to 
a 20 percent rating for chondromalacia of the right knee 
under Diagnostic Code 5299-5257, effective from May 1997.  

The veteran contends that the disability due to her service-
connected chondromalacia of the right knee is more severe 
than currently evaluated, and that an increased evaluation 
should be assigned.  After a review of the evidence, the 
Board finds that the evidence does not support a higher 
rating under Diagnostic Code 5299-5257 or any other 
applicable diagnostic code.

The veteran is currently rated as 20 percent under Diagnostic 
Code 5257.   Diagnostic Code 5257 rates other impairment of 
the knee, recurrent subluxation or lateral instability, as 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5257 (2002).  Private treatment records from Dr. Beranek 
dated in May 1997 showed that the veteran experienced 
instability as well as an inability to walk due to pain after 
an accident.  However, in the May 2002 VA examination report, 
the examiner stated that the veteran did not have any 
instability in her right knee.  This is consistent with the 
more recent treatment records.  Therefore, the Board 
concludes that the current medical evidence does not support 
an increased rating under Diagnostic Code 5257 on the basis 
of the presence of severe instability or subluxation in the 
veteran's right knee.

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent when limited to 30 degrees; and a 30 percent when 
limited to 15 degrees.  Under Diagnostic Code 5261, 
limitation of extension of the leg warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when extension is limited to 10 degrees; a 20 percent 
when limited to 15 degrees; 30 percent when limited to 20 
degrees; 40 percent when limited to 30 degrees; and 50 
percent when limited to 45 degrees.  See 38 C.F.R. Part 4, § 
4.71a, Diagnostic Codes 5260, 5261 (2002).

In this case, the veteran has full range of motion of the 
right knee.  Normal range of flexion of the knee is to 140 
degrees.  Normal range of extension of the knee is to 0 
degrees.  See 38 C.F.R. Part 4, Plate II (2002).  In the May 
2002 examination report, the veteran exhibited flexion to 
over 140 degrees and extension to 0 degrees in her right 
knee.

Limitation of motion and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint involved in the veteran's claim.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent can be applied for each 
specific joint group affected by the limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 20 percent rating can be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  See 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (2002). 
Private treatment records from Dr. Beranek detail that the 
veteran injured her knee in May 1997.  A May 1997 treatment 
record states that the veteran complained of swelling, pain, 
and episodes of locking.  Dr. Beranek report noted that the 
veteran had no effusion but experienced swelling, crepitation 
with patellar compression, and poor quad tone.  A June 1997 
operative report shows that the veteran underwent an 
arthroscopic procedure on her right knee in June 1997 and 
lists a postoperative diagnosis right knee synovitis with pes 
anserinus bursitis.  Treatment records dated in October 1999 
from Dr. Simmons show that the veteran complained of right 
knee pain, swelling, decreased range of motion, crepitus, and 
popping.  

Additional treatment records from Dr. Brooks dated in 
November and December 1999 list an impression of right knee 
pes anserine bursitis with a possible small meniscus tear.  
The radiology report from November 1999 notes that the 
veteran had a well-maintained joint space, hypertrophic 
spurring, and bone that appeared slightly osteopenic.  A 
December 1999 MRI report showed extensive degeneration of the 
right meniscus, a moderate sized popliteal cyst, and slight 
effusion with some mild degenerative changes.  Finally, a 
diagnosis of moderate to moderately severe right knee 
chondromalacia of the right knee was listed in the May 2002 
VA examination report.  The report also noted that the 
veteran had no instability, effusion, or crepitus with full 
range of motion in her right knee.  An X-ray report from May 
2002 showed no evidence of joint narrowing, degenerative 
findings, or osteoarthritis.

Competent medical evidence does not show that the veteran has 
degenerative arthritis in order to receive a rating under 
Diagnostic Code 5003.  While private radiographic records 
from December 1999 stated that the veteran had mild 
degenerative changes in her right knee, additional medical 
evidence from May 2002 explicitly stated that the veteran's 
right knee X-ray report did not show any degenerative 
findings or joint narrowing.  As noted above, past medical 
reports do not have precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  In addition, as 
discussed above, both private and VA treatment records show 
that the veteran does not suffered from any limitation of 
range of motion in her right knee.
The Board acknowledges the veteran's complaints of pain, 
stiffness, and decreased range of motion.  However, the 
veteran has not demonstrated that she has the medical 
expertise that would render competent her statements as to 
the relationship between her injury during active military 
service and the current severity of her knee disability.  Her 
opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 4.71 with respect to the current severity of her right knee 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record however does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to chondromalacia of the right knee.  The 
May 2002 VA examination report attributes the veteran's pain 
and fatigability to her service-connected disability; 
however, the record does not show that the veteran 
experiences incoordination or weakened movement due to 
chondromalacia of the right knee.  After considering the 
effects of the pain and fatigability, as described in the 
records of examination and treatment, the Board concludes 
that the disabling effects of the pain alone do not meet or 
more nearly approximate the criteria for a separate 
compensable or an increased rating under 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The criteria for a higher rating under Diagnostic Codes 5257, 
5260, or 5261 have not been met.  An increased rating for the 
veteran's right knee disability is also not warranted under 
Diagnostic Code 5003 alone or based upon limitation of motion 
by application of Diagnostic Codes 5260 and 5261.  The Board 
finds that the evidence does not support the assignment of a 
higher or an additional separate compensable rating for the 
residuals of chondromalacia of the right knee under the 
Schedule.  The veteran's reports of pain and stiffness do not 
meet or more nearly approximate the criteria for a 30 percent 
rating under Diagnostic Code 5299-5257.  See 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5299-5257 (2002).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2002).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the service-connected right knee disability.  Moreover, 
as discussed above, the schedular criteria for higher ratings 
have not been shown.  In addition, it has not been shown that 
the service-connected disability has required frequent 
periods of hospitalization or produce marked interference 
with the veteran's employment.  For these reasons, an 
extraschedular rating is not warranted.



II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support her claim 
for entitlement to an increased evaluation for chondromalacia 
of the right knee.  The appellant has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the veteran a letter 
dated in April 2001, which notified the veteran of the type 
of evidence necessary to substantiate her claim.  These 
documents also informed her that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify her of the evidence necessary to substantiate her 
claim has been satisfied.


ORDER

An increased rating for chondromalacia of the right knee is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

